Title: From James Madison to James Monroe, 15 April 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 15. 1815
                    
                    I have recd. your several letters of the 10. 11. & 12th. instant, with the seve[r]al papers covered by them. The letter, provisionally for the Dey of algiers, is very properly drawn, & is returned with my signature. The instructions to the Commissioners are also returned, without alterations. I think it wd. be as well however, instead of specifying a limit to the sum for ransom, to let the Comrs. judge of the “reasonable” one; apprizing them of the importance of a liberation of the captives without ransom if possible, and of the expediency of disguising it if not to be avoided, under some gratuitous equivalent. If any captives shd. be made by the Squadron, before the negociation be over, the difficulty may be got over, on a principle of reciprocity: If that shd. not happen, some other opportunity may present itself for inducing the surrender of our Citizens without a formal purchase of them. On one hand a ransom is odious, and on the other, a continuance of the war, on that account alone, when a peace otherwise satisfactory may be had is not to be justified, on the score of humanity, or of the sober opinion of the public. If a substantial & durable security for the future, can be obtained by the impression made on the Barbarians, a point of honor is of less regard in a Treaty with them. I do not see that the rule wch. fixes the commencement of foreign salaries, can be varied in the case of Shaler. The rule I believe is that they commence at the time of leaving home, on the service. If he be entitled to recommence [sic] for other services previous to that

date, it is another question. In the case of other foreign missions, where the functionary has a passage on a public ship, the rule has been, if I mistake not to let him make his own arrangement with the officer commanding. The precedents may be consulted. As the Consuls on the Barbary Coast are deprived of outfit, and of the privilege of trading, it may be the more reasonable to be liberal in arrangements for them, but it is best to adhere as much as we can to established rules, departures from which become embarrassing precedents.
                    I inclose the original letter of Baker, and that from Changuion, and yours to Genl P. the only one sent. The last is a very proper one. The letters of Baker are such as were to be expected. If he means, as I understand him, to give up all the negroes, (with other private property) except those recd. on board of British Ships, it is rather more than was expected from his caution tho’ less than may be due from the contract of his Govt. I hope this business will end, in the voluntary return of the negroes who have been forced away, and in a liberal compensation for the rest.
                    Changuions letter has rather a singular complexion. I shall be a better judge when I see the whole correspondence, but he presses his overtures and expectations, in a manner which seems to imply a want of discernment or of address on such occasions. If he perseveres, it may not be amiss to let him understand that we do not attach any peculiar importance to a Treaty with his Govt. which like ours, adopts spontaneously, the material regulations which wd. enter into one. Two of his propositions are inadmissible: and the third is already sufficiently provided for by the act of Congress. Nor will it be amiss to bring into view the defect of reciprocity which charact[er]izes Treaties, between Nations which open all their ports indiscriminately, and such as except a part, sometimes the most valuable part of theirs by calling them Colonial. The distinction when analyzed is nominal only; a Colony being as much a part of a nation, as a County or any other local division. I do not wish to open a source of controversy much less of quarrel with any nation on this subject. But it may be proper to keep in view what is right in itself, and not to retard the accomplishment of it, by unnecessary concessions having that tendency. I should be very averse to enter into a permanent Treaty of Commerce with any nation in which we bound the whole of our Country, & the other party, a part only, and that perhaps the part inferior in a commercial view.
                    I see by the Packet from Mr. Adams now returned, that an effort is to be made by his correspondent & the party to which he belongs, to make the Coasting fishery a subject of political excitement. I cannot believe that it has all the value ascribed to it. If it has what are we to think of the Boston leaders who were so ready to surrender it when the first despa[t]ches from Ghent were published; and whose turbulent disaffection to the war; prevented better terms of peace. Mr. Crowninshield must know more of the

fisheries than Mr. Lloyd. What the latter means by not giving up our right, or what the mode in which he requires the Govt. to assert it, is to be seen.
                    With a letter from Mr. Duval, offering his services as Secy. of the Mississippi Territory, I enclose one from Mr. Nelson introducing the name of your brother, with a reference to that & the office heretofore associated with it. Whether the single one wd. be acceptable to your brother or a reunion become practicable I can not decide. Knowing the delicacy you feel in all such cases, I shall say only, that if there be no room to doubt, as I presume to be the fact, that your brother would be very agreeable to Govr. Holmes, I wish a Commission to be sent to him; and that on obtaining your assent, I will order one directly from the Office, without any unnecessary participation from you. Affece. respects
                    
                        
                            James Madison
                        
                    
                